DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO 2016/130639.
Regarding claim 1, Gu et al. teaches a thermoplastic elastomer compound that comprises 100 parts by weight of a hydrogenated styrenic block copolymer having a polyisoprene soft block, from 50 to 500 parts by weight of styrene-isobutylene-styrene block copolymer, from 20 
Gu et al. does not teach one example where each of the claimed components is used.  However, Gu et al. does teach that each component is acceptable for use together in the overall composition and teaches overlapping amounts for each component.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to compose a composition as set forth above and would have been motivated to do so because Gu et al. teaches that the amounts and components set forth above are suitable for use together in the disclosed invention.  
Regarding claim 2, Gu et al. teaches that the polyisoprene soft block can be a vinyl-polyisoprene soft block (¶43).
Regarding claim 3, Gu et al. teaches that the polyisoprene block of the hydrogenated styrenic block copolymer is at least partially hydrogenated (¶41).
Regarding claim 4, Gu et al. teaches that the hydrogenated styrenic block copolymer has a copolymer tan delta peak temperature of less than 10° C (¶45).
Regarding claim 5, Gu et al. teaches that the thermoplastic elastomer compound has a compound tan delta peak temperature is at least room temperature (¶37).
Regarding claims 6 and 7, Gu et al. teaches that the tackifier has a softening point of from about 80° C to about 150° C (¶57) and a weight average molecular weight of from about 400 to about 3,500 (¶62).
Regarding claim 8, Gu et al. teaches that the tackifier is a saturated cyclo-aliphatic amorphous hydrocarbon (¶60).
Regarding claim 9, Gu et al. teaches that the tackifier is present in from about 20 to about 200 parts by weight per 100 parts by weight of the styrenic block copolymer (¶63).
Regarding claims 10-13, Gu et al. teaches that the composition further comprises a plasticizer, a non-elastomeric secondary polymer, a filler, and at least one additive such as pigments, dispersants, or UV light absorbers (¶71, 75, 80, 92-93).
Regarding claim 14, Gu et al. teaches that the composition comprises 100 parts by weight of the styrenic block copolymer, from about 50 to about 500 parts by weight of the styrene isobutylene styrene block copolymer, from about 20 to about 200 parts by weight of the tackifier, from 0 to about 400 parts by weight of the optional additional thermoplastic elastomer, from 0 to about 200 parts by weight of optional plasticizer, from 0 to about 300 parts by weight of optional 
Regarding claims 15, 16 and 18, Gu et al. teaches that the composition is formed into sheets (¶111) and is useful in the automotive industry, for industrial equipment, healthcare and medical needs, and sports protection gear (¶104).  Gu et al. does not teach that the sheets from about 0.6 to about 1.2 inches thick.  However, changes in size/proportion are not sufficient to patentably distinguish over the prior art where the prior art invention is capable of having the claimed size/proportion.  MPEP 2144.04, IV, A.  In this case, the prior art invention is capable of forming sheets and since it is made of the same material, it is capable of having a thickness of about 0.6 to about 1.2 inches thick.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to choose a thickness of about 0.6 to about 1.2 inches and would have been motivated to do so based on the end use of the article made from sheet.  
Regarding claim 17, Gu et al. does not teach that the gravitational force for the article is reduced from about 70 to about 83 percent as compared with the thermoplastic elastomer compound without the functional additive present.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance as to how to achieve the claimed property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a gravitational force for the article that is reduced from about 70 to about 83 percent as compared with the thermoplastic elastomer compound without the functional additive present, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767